Citation Nr: 0523029	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinea pedis, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) , including as due to an undiagnosed 
illness.

4.  Entitlement to service connection for sinusitis, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

6.  Entitlement to service connection headaches, claimed as 
due to an undiagnosed illness.

7.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.

8.  Entitlement to service connection for depression and 
anxiety, claimed as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1989 and from November 1990 to May 1991.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In April 2002, the veteran filed a service connection claims 
for tinea pedis, sleep apnea, fatigue, GERD, joint pain, 
headaches, sinusitis, anxiety, and depression.  The March 
2003 rating decision denied the claims.  The veteran 
disagreed with the March 2003 rating decision and initiated 
this appeal.  The appeal was perfected by the veteran's 
timely submission of his substantive appeal (VA Form 9) in 
March 2004.

The issues of entitlement to service connection for fatigue, 
joint pain, headaches, anxiety, and depression are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The competent and probative evidence of record shows that 
the veteran has tinea pedis, a diagnosed illness, which was 
not incurred in service or otherwise related thereto.

3.  The competent and probative evidence of record shows that 
the veteran has sleep apnea, a diagnosed illness, which was 
not incurred in service or otherwise related thereto.

4.  The competent and probative evidence of record shows that 
the veteran has GERD, a diagnosed illness, which was not 
incurred in service or otherwise related thereto.

5.  The competent and probative evidence of record shows that 
the veteran has sinusitis, a diagnosed illness, which was not 
incurred in service or otherwise related thereto.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for tinea 
pedis have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for sleep 
apnea have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

3.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for GERD 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

4.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
tinea pedis, sleep apnea, GERD, and sinusitis.  As discussed 
in greater detail below, he attributes these claimed 
disabilities to his military service, including being due to 
undiagnosed illness caused by his Persian Gulf War service.

The veteran's claims for service connection for four other 
disabilities will be addressed in the REMAND section below.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 statement of the case (SOC) of 
the pertinent law and regulations (including those relating 
to service connection for an undiagnosed illness), of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in 
September 2002, which was specifically intended to address 
the requirements of the VCAA.  The September 2002 letter from 
the RO specifically notified the veteran that to support a 
claim for service connection, the evidence must show "[a]n 
injury in military service or a disease that began in or was 
made worse by military service, or that there was an event in 
service which caused injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease or event in 
military service."  The veteran was also advised that VA 
"may be able to pay benefits if an undiagnosed illness 
"began EITHER during active service in the Southwest Asia 
theater of operations OR at any time through December 31, 
2001, and has lasted for six months or longer."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
September 2002 VCAA letter, the veteran was informed that VA 
would make "reasonable efforts" to obtain "medical 
records, employment records, or records from other federal 
agencies."  The veteran was also notified that VA would 
assist him "by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The September 2002 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's your responsibility to make sure these records are 
received by us" (emphasis in original).  More specifically, 
the veteran was advised to submit "the name of the person, 
agency, or company who has relevant records;" "the address 
of this person, agency, or company;" "the approximate time 
frame covered by the records;" and "the condition for which 
you were treated, in the case of medical records" (emphasis 
in original).  For VA medical treatment, the veteran was 
instructed that if "you have recently received treatment at 
a VA facility or at VA expenses (sic), tell us on the 
attached VA Form 21-4138, 'Statement in Support of Claim,' 
please include the date and place of treatment."  For 
private treatment records, the veteran was told to 
"complete, sign and return the enclosed VA Form 21-4142, 
'Authorization and Consent to Release Information to the 
Department of Veterans Affairs" and we will assist you in 
getting those records . . . [u]se a separate form for each 
doctor or hospital where you were treated."  Alternatively, 
the veteran was given the option to "get these records 
yourself and send them to us."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The September 2002 letter included notice that the veteran 
should submit any of the following "medical or nonmedical 
evidence."  An exhaustive list of potential evidence was 
then provided including, inter alia, "[a]ny medical evidence 
you have from the time you began active duty;" "[a]ny 
medical evidence you have from the time you left the Gulf;" 
and "[a]ny evidence which is written or can be verified."  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board additionally notes that even though the September 
2002 letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claims were adjudicated by the RO in March 
2003, prior to the expiration of the one-year period 
following the September 2002 notification of the veteran of 
the evidence necessary to substantiate his claims.  However, 
this does not render the RO's notice invalid or inadequate.  
The  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim in 
March 2003.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
treatment records from the Ferrell-Duncan Clinic, the Burton 
Creek Medical Clinic, and the Cox Medical Center.  The 
veteran has not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran was given the opportunity to 
engage the services of a representative and was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  He was also given the opportunity to present 
testimony at a personal hearing if he so desired.  The 
veteran indicated in his substantive appeal that he did not 
want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2004).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Undiagnosed illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2004)

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

1.  Entitlement to service connection for tinea pedis, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as due to an undiagnosed 
illness.

4.  Entitlement to service connection for sinusitis, 
including as due to an undiagnosed illness.

The veteran asserts that he has a number of claimed 
disabilities which are attributable to an undiagnosed illness 
resulting from his service in the Persian Gulf.  Because 
these issues involve similar concepts, evidence and medical 
history, they will be addressed in a common discussion.

Factual Background

Service medical records are negative for any of the above-
claimed conditions.  On examination conducted in March and 
April 2001, immediately before separation from active duty, 
the veteran specifically denied suffering from rashes, skin 
infection, or sores; sinus infections; stomach pain, or 
trouble sleeping.  There are no pertinent medical records for 
nearly a decade after service.

Private treatment records from the Burton Creek Medical 
Clinic dated in November 2000 reflect veteran's complaints of 
an "athlete's foot" problem of a one year duration.  
Physical examination revealed a tinea pedis infection between 
the toes.  Treatment records are pertinently negative for 
complaint or treatment of any skin problems other than tinea 
pedis.

In December 2001, the veteran presented with sinus pain and 
drainage.  Physical examination revealed sinus drainage and 
tenderness.  Nasal turbinates were boggy.  A diagnosis of 
sinusitis was rendered.  Further complaints of sinus 
congestion and pressure were noted on examination in April 
2002.  The veteran was also diagnosed with GERD and given a 
prescription for Prevacid at this examination. 

May 2002 treatment records from the Burton Creek Medical 
Clinic also reflect the veteran's complaints of sleep 
deprivation symptoms.  A sleep study performed that same 
month revealed that the veteran suffers from moderate 
obstructive sleep apnea.  Additional treatment records from 
the Farrell-Duncan Clinic confirm that diagnosis.

Analysis

The veteran is seeking service connection for tinea pedis, 
sleep apnea, GERD, and sinusitis.  He essentially contends 
that these conditions and their related symptomatology are 
due to an undiagnosed illness related to his Persian Gulf 
service.  Alternatively, the veteran contends that his sleep 
apnea and sinusitis are the result of his exposure to "the 
extremely large amount of smoke from the burning Kuwaiti oil 
fields."  See VA Form 9, received in March 2004.  He also 
contends that his GERD is the result of a "diet of Meals 
Ready to Eat [MREs] provided by the Army."

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from November 1990 to May 1991.  He therefore 
had active military service in the Southwest Asia theater of 
operations during the Persian Gulf War and the provisions of 
38 C.F.R. § 3.317 (2004) relating to service connection for 
undiagnosed illness are potentially applicable to this case.

The medical evidence of record, however, indicates that the 
veteran's tinea pedis, sleep apnea, GERD, and sinusitis, are 
due to diagnosed disease entities, not to an undiagnosed 
illness.  Private treatment records specifically note a 
diagnosis of tinea pedis in November 2000, a diagnosis of 
sinusitis in December 2001, a diagnosis of GERD in April 
2002, and a diagnosis of obstructive sleep apnea in May 2002.  
In other words, the veteran's claimed symptomatology may not 
be characterized as being the result of an undiagnosed 
illness, because there are in fact diagnoses for each of the 
four claimed disabilities.  Service connection based on Gulf 
War service is therefore not warranted.  See 38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(ii) (2004).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is not entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on another basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The Board has therefore considered whether service connection 
may be granted for the veteran's diagnosed tinea pedis, sleep 
apnea, GERD, and sinusitis regardless of the inapplicability 
of the Persian Gulf regulations.  

As discussed above, in order to establish service connection 
to be awarded, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) a medical nexus between (1) and 
(2).  See Hickson, supra.  

The medical records in the instant case indicate diagnoses of 
tinea pedis, sleep apnea, GERD, and sinusitis.  Hickson 
element (1) has clearly been satisfied.

The second Hickson element, however, is lacking as to all 
four claimed disabilities.  As noted in the factual 
background above, service medical records are completely 
negative for complaint or treatment regarding any of these 
conditions or their related symptomatology.  On examination 
conducted in March and April 2001, immediately before 
separation from active duty, the veteran himself specifically 
denied suffering from rashes, skin infection, or sores; sinus 
infections; stomach pain, or trouble sleeping.

The Board has considered the veteran's statements to the 
effect that his sleep apnea and sinusitis are the result of 
exposure to smoke from oil fires and that his GERD is the 
result of eating MREs.  The Board will not dispute, for the 
purposes of this decision, that the veteran may have been 
exposed to smoke from oil fires during service, and it also 
has no reason to doubt that he ate MREs during the Gulf War.  
Indeed, these experiences were undoubtedly common to almost 
all Gulf War veterans.  However, the medical evidence, 
including veteran's service medical records, fails to show 
how these activities resulted in any injury to the veteran.  

In short, Hickson element (2) has not been satisfied because 
the veteran has failed to supply any competent medical 
evidence showing any in-service disease or injury.  He has 
thus failed in his responsibility to support his claim for 
benefits, as is required by 38 U.S.C.A. § 5107(a) (West 
2002).  

To the extent that the veteran himself is claiming that these 
experiences constituted an in-service injury, as a layperson 
without medical training he is not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, which call for specialized 
medical knowledge. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2004) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
opinion on whether smoke exposure or eating MREs constitutes 
an in-service injury is accordingly lacking in probative 
value.

Hickson element (2) has therefore not been met and the 
veteran's claims fail on that basis alone.  For the sake of 
completeness, however, the Board will address the remaining 
Hickson element, medical nexus.

There is no medical opinion of record which serves to 
causally relate the veteran's tinea pedis, sleep apnea, GERD, 
or sinusitis to his time in service.  In the absence of 
evidence that these conditions were incurred in service, such 
opinion would be a manifest impossibility.  While the veteran 
himself has contended that such a nexus exists, as noted 
above, as a layperson without medical training, he is not 
competent to render such an opinion.  See Espiritu, supra.  
His statements regarding medical nexus are therefore of no 
probative value.  He has failed to present evidence in 
support of his claim, as is required by 38 U.S.C.A. 
§ 5107(a).  Hickson element (3) has therefore also not been 
met and the veteran's claims fail on this additional basis.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, VA is to obtain a medical opinion as 
to whether there is a nexus between that disability and his 
active service, under 38 U.S.C.A. §5103A.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 
(2004).  In this case, unlike Charles, the veteran has 
presented no evidence which satisfies element (2); he has 
merely indulged in rank speculation concerning the cause of 
his current disabilities.  Therefore, there is no requirement 
that a medical nexus opinion be obtained.

In summary, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claims.  Accordingly, the benefits sought on 
appeal are denied.


ORDER

Service connection for tinea pedis is denied.

Service connection for sleep apnea is denied.

Service connection for GERD is denied.

Service connection for sinusitis is denied.




REMAND

5.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

7.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.

8.  Entitlement to service connection for depression and 
anxiety, claimed as due to an undiagnosed illness.

The veteran also seeks service connection for fatigue, 
headaches, joint pain, depression, and anxiety.  He 
essentially contends that these symptoms are the result of an 
undiagnosed illness resulting from his Persian Gulf War 
service.  While the private treatment records currently 
associated with the claims file reference the veteran's 
complaints regarding these symptoms, no specific diagnosis or 
discussion of the underlying etiology is presented.  The 
Board therefore believes that remand of the case for the 
purpose of obtaining a VA examination to determine the exact 
nature and etiology of these symptoms, with specific emphasis 
on the veteran's Persian Gulf service, is in order.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for a 
VA examination to determine the exact 
nature and etiology of his fatigue, 
headaches, joint pain, depression, and 
anxiety.  The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination.  After 
conducting an examination of the veteran, 
the examiner should determine if any or 
all of these symptoms are related to a 
diagnosed disorder.  
If any specific diagnosis is rendered, 
the examiner should be asked to determine 
if such diagnosis is as likely as not 
related to the veteran's military 
service.  If any of the claimed 
symptomatology is found to be unrelated 
to a diagnosed condition, the examiner 
should further express an opinion as to 
whether such is due to an undiagnosed 
illness resulting from the veteran's 
service in Southwest Asia during the 
Persian Gulf War.

Appropriate diagnostic testing or 
specialist consultations may be 
scheduled, if deemed to be necessary by 
the examiner.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  VBA should then readjudicate the 
veteran's claims for service connection 
for fatigue, headaches, joint pain, 
depression, and anxiety.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


